Citation Nr: 1455934	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-20 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to reimbursement of accrued benefits in excess of $1,587.00 due to the deceased beneficiary, D.C.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 through November 1945.  The Veteran died in March 1999 and an original claim for VA death benefits was received from his surviving spouse, D.C.  That claim was granted before D.C. died in August 2010.  The appellant is the Veteran's and D.C.'s son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant has perfected a timely appeal of that decision.

Testimony was received from the appellant during a May 2013 Board hearing.  A transcript of this testimony is associated with the claims file.


FINDINGS OF FACT

1.  The appellant is the Veteran's and D.C.'s son.

2.  Outstanding VA pension benefits in the amount of $7,917.00 were owed to D.C. at the time of her death in August 2010 and were awaiting disbursement pending the appointment of a fiduciary to act on D.C.'s behalf.




CONCLUSION OF LAW

The criteria for entitlement to reimbursement of accrued benefits in the amount of $7,917.00 due to the deceased beneficiary, D.C, are met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Analysis

By way of history, the Veteran's widowed spouse, D.C., filed an application seeking VA death benefits in July 2009.  During subsequent development of the application, the RO in Philadelphia, Pennsylvania determined in an October 2009 decision that D.C. was entitled to an aid and attendance allowance, effective from July 24, 2009, and also, proposed a finding of incompetency based on evidence suggesting that D.C. was suffering of advanced dementia and was unable to manage her own finances.

In April 2010, the Philadelphia RO granted death pension benefits and an additional allowance based on the need for aid and attendance, effective August 1, 2009.  In a July 2010 rating decision, the RO determined formally that D.C. was not competent to handle the disbursement of funds.

D.C. subsequently passed away in August 2010 before a fiduciary was appointed to manage her funds.  Apparently unaware that VA was awaiting the appointment of a fiduciary before disbursing the funds owed to D.C., the appellant, who is D.C.'s son, submitted a congressional inquiry letter in June 2010, asking for an updated status of the benefits owed to D.C.  In an October 2010 decision letter addressed to the appellant, the RO explained that D.C. was being paid death pension benefits with an aid and attendance adjustment, at the rate of $1,056.00 per month from August 1, 2009 through May 1, 2010, totaling $9,504.00, for pension benefits that were being withheld pending the appointment of a fiduciary.  The RO also noted that the amount of $1,587.00 had been disbursed to the appellant for payment of the costs of D.C.'s funeral and burial.  The RO concluded that release of funds for reimbursement of assisted living expenses paid to the Atrium at Boca Raton in the amount of $30,340.67 could not be made because the available evidence indicated that such expenses were paid directly by D.C., and moreover, that the expenses remained outstanding.

In a Notice of Disagreement received by VA in October 2011, the appellant demanded the release of accrued benefits that had been owed to D.C.  He noted that many of the expenses associated with his mother's long-term care during the last few months of her life were paid out of his own pocket.  In that regard, he provided an accounting showing payment of $11,661.72 for payment of assisted living care, long-term insurance premiums, and diagnostic medical treatment.  In support of his contentions, he also provided a September 2011 invoice from The Atrium at Boca Raton, which showed payments totaling $20,122.00.  He also provided copies of canceled checks which also indicated the same.

During the May 2013 Board hearing, the appellant testified credibly that, beginning in 2006, D.C. began demonstrating symptoms of dementia and that he began assuming the responsibility of managing her financial affairs and that he exhausted his personal savings in doing so.  Overall, the appellant argued that he was entitled to receipt of the difference of the $9,504.00 in pension benefits that had been awarded to D.C. and the $1,587.00 disbursed by VA for payment of D.C.'s burial service.

The laws and regulations governing claims for accrued benefits state that periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the time of death, and due and unpaid will, upon the death of such person, be paid in accordance with the order of the categories of beneficiaries set forth under 38 C.F.R. § 3.1000(a)(1).  38 C.F.R. § 3.1000(a) (2014).  Under 38 C.F.R. § 3.1000(a)(1), accrued benefits owed to a beneficiary may, upon the death of the beneficiary, be paid instead to the following, in the following preferential order:  (i) the Veteran's spouse; (ii) the Veteran's children (in equal shares); (iii) the Veteran's dependent parents (in equal shares) or the surviving parent.  38 C.F.R. § 3.1000(a)(1)(i)-(iii) (2014).

Subject to the above, the Board observes that an application for accrued benefits must be filed within one year after the date of death of the beneficiary.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2007); 38 C.F.R. § 3.152(a).

Here, the appellant's claim for accrued benefits stemming from D.C.'s death was timely filed.  In that regard, the Board observes that the claim stems from the appellant's June 2010 congressional inquiry letter that initially sought clarification from VA as to the disbursement of death pension benefits to D.C.  Although this submission was actually filed before D.C.'s death and did not expressly assert a claim for accrued benefits specifically, the Board notes that the RO's October 2010 decision, which is the subject of this appeal, was issued in response to the June 2010 congressional letter.  In view of the same, it would appear that the RO properly construed the June 2010 letter as a claim for accrued benefits because of D.C.'s death almost immediately after the congressional inquiry letter was received.  Under the circumstances, the evidence supports the conclusion that a timely claim for accrued benefits was made.

Additionally, the undisputed evidence shows that D.C. was awarded death pension benefits in the amount of $9,504.00, which were being held in abeyance, pending the appointment of a fiduciary who could manage her benefits.  Subject to the same, $1,587.00 was disbursed to the appellant for payment of D.C.'s burial expenses following her death in August 2010.

In view of D.C.'s death and where there is no dispute in the record that the appellant is D.C.'s son, or, as to the amount of death pension benefits that were owed to D.C. at the time of her death, the Board finds that the appellant is entitled to accrued benefits in the amount of $7,917.00.  To that extent, this appeal is granted. 

	(CONTINUED ON NEXT PAGE)



ORDER

Reimbursement of accrued death pension benefits in the amount of $7,917.00 due to the deceased beneficiary, D.C., is granted subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


